Case 2:16-cv-00429-SRC-CLW Document 308 Filed 07/15/21 Page 1 of 1 PageID: 7863



 Lawrence C. Weiner, Esq.
 Direct Dial: 973.585.3154
 Email: lweiner@lawfirm.ms




                                                 July 15, 2021

 VIA ECF
 Hon. Cathy L. Waldor, U.S.M.J.
 United States District Court
 District of New Jersey
 50 Walnut Street
 Newark, New Jersey 07102


           Re:          DS-Concept Trade Invest LLC v. Atalanta Corporation, et al.
                        Civil Action No. 16-00429 (SRC) (CLW)

 Dear Judge Waldor:
        This firm represents Plaintiff DS-Concept Trade Invest, LLC (“Plaintiff”) in the above
 referenced matter.
         Per Your Honor’s directive, the parties, as well as the attorney for Mark Mazzella
 (“Mazzella”), Anthony Bocci, Esq., had a meet and confer to address the Court’s idea about a
 resolution of Plaintiff’s pending motion to re-open discovery to take the deposition of Mazzella.
 The parties and Mazzella were unable to come to any agreement for the deposition to proceed.
 Accordingly, oral argument on the motion should move forward as scheduled on August 5, 2021
 at 11:00 a.m.
           Thank you for your courtesies.


                                                           Respectfully,

                                                           /s/ Lawrence C. Weiner, Esq.
                                                           LAWRENCE C. WEINER, ESQ.
 cc: All counsel of record (via ECF)




 4822-9031-9346, v. 1
